United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-2401
                        ___________________________

                             United States of America

                       lllllllllllllllllllll Plaintiff - Appellee

                                          v.

                              Juan Rodriguez-Ponce

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                         Submitted: November 16, 2015
                           Filed: November 18, 2015
                                 [Unpublished]
                                 ____________

Before LOKEN, BOWMAN, and COLLOTON, Circuit Judges.
                          ____________

PER CURIAM.

      Juan Rodriguez-Ponce directly appeals after he pleaded guilty to federal
drug-conspiracy and cash-smuggling charges, and the district court1 sentenced him

      1
       The Honorable Dean Whipple, United States District Judge for the Western
District of Missouri.
within the calculated Guidelines range. His counsel has moved to withdraw, and has
filed a brief under Anders v. California, 386 U.S. 738 (1967), raising challenges to
the reasonableness of the sentence that was imposed.

       After careful de novo review, see United States v. Scott, 627 F.3d 702, 704 (8th
Cir. 2010), we will enforce the appeal waiver that is included in Rodriguez-Ponce’s
written plea agreement, because the claims raised in this appeal fall within the scope
of the waiver, Rodriguez-Ponce’s testimony at the plea hearing shows that he entered
into the plea agreement and the appeal waiver knowingly and voluntarily, and
dismissing the appeal based on the waiver will not result in a miscarriage of justice,
see United States v. Andis, 333 F.3d 886, 889-90 (8th Cir. 2003) (en banc). Further,
having independently reviewed the record pursuant to Penson v. Ohio, 488 U.S. 75
(1988), we find no nonfrivolous issues that fall outside the scope of the appeal
waiver.

      This appeal is dismissed, and we grant counsel’s motion to withdraw.
                       ______________________________




                                         -2-